Exhibit 10.1

 

Board of Directors

Nairobi Pharmaceuticals Inc

201 Mission Street, Suite 2375

San Francisco

CA 94105

 

September 21, 2016

 

RE: PROPOSED MERGER BETWEEN NAIROBI PHARMACEUTICALS INC (“NAIROBI”) AND
JOHANNESBURG ANIMAL HEALTH INC (“JOHANNESBURG” OR “JOBURG”)

 

Dear Greg:

 

On behalf of the Board of Johannesburg and as Chair of Johannesburg’s Special
M&A Committee comprised of independent directors of Johannesburg, I am writing
regarding the proposed merger between our two companies, with Johannesburg as
the surviving public entity (the “Merger”).

 

As both of our companies seem to believe, under the right circumstances and
terms and conditions, we continue to view a combination of our two companies as
beneficial to each of our respective stockholder constituencies. We believe we
have made significant progress over the past several months understanding each
of our respective businesses and a potential path forward with a Merger. We
remain convinced that with the progress that has been made during our
discussions, a combination of the two companies would now enable our two
companies and a joint management team to maximise the potential value creation
for all of our stockholders.

 

Along these lines and after much discussion and consideration among our Board
members, please find below the details of our proposal. As before, I would be
glad to discuss this with you in more detail should you wish me to clarify any
points:

 

(1)         Proposed Merger Terms

 

Based on the additional information that we have received from you to date, and
subject to the various assumptions that we have made and subsequent agreement on
the final terms of any merger agreement, we propose the following in connection
with a potential Merger of our two companies:

 

·                  A Nairobi/Joburg “fully-diluted” value ratio of 3 to 1 is
used to calculate relative ownership in the merged entity based on the Joburg
shares currently outstanding together with all of our “in-the-money” convertible
securities outstanding as of the effective date of the Merger (or such earlier
date as the parties shall mutually agree) on a fully exercised and converted
basis (the “Joburg Fully Diluted Equity”). More specifically, the fully diluted
equity of Nairobi will be exchanged for additional Joburg shares (and/or like
kind convertible securities as shall be agreed upon) equalling 300% of the
Joburg Fully Diluted Equity, all as outstanding on the effective date of the
Merger (or such earlier date as the parties shall mutually agree);

 

--------------------------------------------------------------------------------


 

·                  Nairobi owns free and clear of all liens and encumbrances all
assets and intellectual property necessary for the independent operation of its
business;

 

·                  Nairobi owns full rights to crofelemer in all human
applications;

 

·                  Nairobi is acquired free and clear of any liabilities,
encumbrances, liens or charges of any kind: specifically, we have assumed that
all liabilities incurred in the litigation with Salix, for example, have been
repaid in full and neither the combined businesses nor any affiliates will
assume any such liabilities of Nairobi;

 

·                  Nairobi continues to be operated up to completion of the
Merger in the ordinary course of business; and

 

·                  The Board of Directors of the post Merger company will
include representation from Nairobi such that the make-up of the combined
entities’ Board of Directors reflects appropriate industry and public company
experience and expertise.

 

(2)         Due diligence requirements

 

Given the historical relationship between Johannesburg and Nairobi, we
anticipate that the due diligence process will be rapid and efficient and can be
conducted with a minimum of disruption to Nairobi’s management and ongoing
business activities. We will focus our attention on the most critical issues
including, inter alia:

 

(i)                                     A continued review of Nairobi’s business
plan and sales assumptions for crofelemer in various human pharmaceutical
indications;

 

(ii)                                  A review of all third party reports or
analyses of market potential for crofelemer in any indications;

 

(iii)                               A review of the 2015 audited accounts of
Nairobi and historical accounting records for prior years, together with other
customary financial due diligence;

 

(iv)                              A review of the settlement agreement with
Salix announced in March 2016 as well as all other material legal agreements and
contracts (including contract manufacturing);

 

(v)                                 A review of results from clinical trials and
other scientific, regulatory and working papers, including all correspondence
with regulatory authorities; and

 

(vi)                              A review of all intellectual property,
including granted and pending patents, together with all correspondence with the
patent authorities in all key jurisdictions;

 

--------------------------------------------------------------------------------


 

(3)         Internal approvals

 

This proposal is subject to the terms and conditions of this Letter of Intent,
including receipt of requisite internal approvals of both parties, and the
negotiation and execution of mutually acceptable definitive agreements governing
the Merger (the “Definitive Agreements”). The obligations of both parties to
negotiate and execute the Definitive Agreements and consummate the Merger and
related transactions (as indicated) are subject to and conditioned upon, among
other things, (a) the negotiation and execution of the Definitive Agreements,
(b) satisfaction of all conditions precedent to closing as identified in this
Letter of Intent and the Definitive Agreements, (c) the satisfactory completion
of due diligence by Johannesburg and (d) receipt of any requisite internal
approvals of both parties, including, where applicable, stockholder approval by
both parties. The rights and obligations of both parties with respect to the
Merger and related transactions will be only as set forth in the Definitive
Agreements.

 

This Letter of Intent is intended to express only an indication of interest in
the Merger and does not represent any commitment or obligation on the part of
either party with respect to the Merger except any confidentiality obligations
hereunder and the termination and governing law provisions set forth herein.
Neither party will make any public announcements relating to the Merger without
the prior written consent of the other party, except as may be required by
applicable law.

 

(4)         Contact details

 

As previously noted, our Special M&A Committee is led by Folkert Kamphuis who
should be your primary point of contact.

 

Folkert Kamphuis Managing Director

Kernel Management & Consulting Ltd. Email: folkert.kamphuis@kernel-mc.com

Mobile: +41 79 826 3113

 

This proposal is made on a confidential basis. Neither Nairobi nor its advisors
may disclose the fact that a proposal has been made, or the contents of such
proposal to any third party other than their professional advisers who need to
know, save as required by law, without the prior written approval of
Johannesburg. Likewise, neither Joburg nor its advisors will disclose either the
fact that a proposal has been made, or the contents of such proposal to any
third party other than their professional advisers who need to know, save as
required by law, without the prior written approval of Nairobi.

 

--------------------------------------------------------------------------------


 

(5) Termination/Miscellaneous

 

This Letter of Intent, except as provided below, will terminate upon the
earliest to occur of the following (the “Termination Date”): (a) the date on
which Johannesburg or Nairobi notifies the other party in writing that it no
longer wants to pursue the Merger; (b) the execution and delivery of the
Definitive Agreements; (c) the date that the parties mutually agree in writing
to terminate this Letter of Intent; or (d) December 31, 2016. Upon such
termination of this Letter of Intent, this Letter of Intent will be deemed null,
void and no further force or effect, and all obligations and liabilities of the
parties under this Letter of Intent or otherwise related to the Merger will
terminate, except for the respective obligations of the parties related to
governing law and confidentiality which will survive any termination of this
Letter of Intent. The termination of this Letter of Intent will not relieve any
of the parties of liability for such party’s breach of any of the provisions of
this Letter of Intent or any other agreement between the parties.

 

This Letter of Intent may be executed in any number of counterparts and any
party hereto may execute any such counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts taken
together will constitute but one and the same instrument.

 

Except for any Confidentiality Agreement between the parties, which shall remain
in full force and effect in accordance with its terms, this Letter of Intent
supersedes any prior written or oral understanding or agreements between the
parties related to the Merger and related transactions. This Letter of Intent
may be amended, modified or supplemented only by written agreement of both
parties.

 

This Letter of Intent, the rights and obligations of the parties hereto, and any
claims or disputes relating thereto, will be governed by and construed under and
in accordance with the laws of the State of Delaware, excluding the choice of
law rules thereof.

 

We are extremely enthusiastic about the potential for combining the two
companies and believe that the merged group would be exceptionally well
positioned to accelerate the development of crofelemer for both human and
veterinary applications. We would be delighted to enter into negotiations with
you in order to move rapidly towards a final agreement and execution of the
Merger.

 

Yours faithfully

Johannesburg Special M&A Committee

 

 

//s// Folkert Kamphuis

 

//s// John Micek

 

 

 

Accepted:

 

 

 

 

 

Nairobi Special M&A Committee

 

 

 

 

 

 

 

 

By:

/s/ Lisa A. Conte

 

 

 

 

 

 

 

 

Print Name:

Lisa A. Conte

 

 

 

 

 

 

 

 

Dated:

10/6/16

 

 

 

--------------------------------------------------------------------------------